Exhibit Subsidiaries, Equity Accounted Affiliates and Cost Investments as at February 24, Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Top Tone Media S.A. 80.00% Luxembourg Subsidiary Zopal S.A. 80.00% Luxembourg Subsidiary PRO BG MEDIA EOOD 80.00% Bulgaria Subsidiary LG Consult EOOD 80.00% Bulgaria Subsidiary Top Tone Media Bulgaria EOOD 80.00% Bulgaria Subsidiary Ring TV EAD 80.00% Bulgaria Subsidiary Nova TV d.d. 100.00% Croatia Subsidiary Operativna Kompanija d.o.o. 100.00% Croatia Subsidiary Media House d.o.o. 100.00% Croatia Subsidiary Internet Dnevnik d.o.o. 100.00% Croatia Subsidiary CET 21 spol. s r.o. 100.00% Czech Republic Subsidiary Jyxo, s.r.o. 100.00% Czech Republic Subsidiary BLOG Internet, s.r.o. 100.00% Czech Republic Subsidiary Mediafax s.r.o. 100.00% Czech Republic Subsidiary Media Pro International S.A. 95.00% Romania Subsidiary Media Vision S.R.L. 95.00% Romania Subsidiary Pro TV S.A. 95.05% Romania Subsidiary Sport Radio TV Media S.R.L. 95.04% Romania Subsidiary Music Television System S.R.L. 95.05% Romania Subsidiary Campus Radio S.R.L. 19.01% Romania Equity-Accounted Affiliate CME Slovak Holdings B.V. 100.00% Netherlands Subsidiary A.R.J., a.s. 100.00% Slovak Republic Subsidiary MARKÍZA-SLOVAKIA, spol. s r.o. 100.00% Slovak Republic Subsidiary GAMATEX, spol. s r.o. 100.00% Slovak Republic Subsidiary (in liquidation) A.D.A.M., a.s. 100.00% Slovak Republic Subsidiary (in liquidation) MEDIA INVEST, spol. s r.o. 100.00% Slovak Republic Subsidiary EMAIL.SK s.r.o. 80.00% Slovak Republic Subsidiary PMT, s.r.o. 31.50% Slovak Republic Cost Investment MMTV 1 d.o.o. 100.00% Slovenia Subsidiary Produkcija Plus d.o.o. 100.00% Slovenia Subsidiary POP TV d.o.o. 100.00% Slovenia Subsidiary Kanal A d.o.o. 100.00% Slovenia Subsidiary Euro 3 TV d.o.o. 42.00% Slovenia Equity-Accounted Affiliate TELEVIDEO d.o.o. (trading as TV Pika) 100.00% Slovenia Subsidiary CME Cyprus Holding II Ltd. 100.00% Cyprus Subsidiary TV Media Planet Ltd. 100.00% Cyprus Subsidiary CME Cyprus Holding Ltd. 100.00% Cyprus Subsidiary International Media Services Ltd. 100.00% Bermuda Subsidiary CME Ukraine Holding II B.V. 100.00% Netherlands Subsidiary Grizard Investments Limited 100.00% Cyprus Subsidiary Grintwood Investments Limited 100.00% Cyprus Subsidiary Innova Film GmbH 100.00% Germany Subsidiary 1+1 Production 100.00% Ukraine Subsidiary Studio 1+1 LLC 100.00% Ukraine Subsidiary Ukrainian Media Services LLC 100.00% Ukraine Subsidiary Ukrpromtorg-2003 LLC 100.00% Ukraine Subsidiary Gravis-Kino LLC 100.00% Ukraine Subsidiary TV Stimul LLC 100.00% Ukraine Subsidiary TOR LLC 100.00% Ukraine Subsidiary ZHYSA LLC 100.00% Ukraine Subsidiary Glavred-Media LLC 10.00% Ukraine Cost Investment CME Media Pro B.V. 100.00% Netherlands Subsidiary Media Pro Pictures s.r.o. 100.00% Czech Republic Subsidiary Zmĕna, s.r.o. 51.00% Czech Republic Subsidiary Taková normální rodinka, s.r.o. 51.00% Czech Republic Subsidiary Media Pro Pictures S.A. 100.00% Romania Subsidiary Media Pro Distribution S.R.L. 100.00% Romania Subsidiary Media Pro Music and Entertainment S.R.L. 100.00% Romania Subsidiary Pro Video S.R.L. 100.00% Romania Subsidiary Hollywood Multiplex Operation S.R.L. 100.00% Romania Subsidiary Domino Production S.R.L. 51.00% Romania Subsidiary Studiourile Media Pro S.A. 92.20% Romania Subsidiary Promance International S.R.L. 100.00% Romania Subsidiary Pro Video Film and Distribution Kft 100.00% Hungary Subsidiary Central European Media Enterprises N.V. 100.00% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.00% Netherlands Antilles Subsidiary CME Media Enterprises B.V. 100.00% Netherlands Subsidiary CME Investments B.V. 100.00% Netherlands Subsidiary CME Programming B.V. 100.00% Netherlands Subsidiary CME Ukraine Holding B.V. 100.00% Netherlands Subsidiary CME Development Financing B.V. 100.00% Netherlands Subsidiary CME Ukraine Holding GmbH 100.00% Austria Subsidiary CME Development Corporation 100.00% Delaware (USA) Subsidiary CME Media Services Limited 100.00% United Kingdom Subsidiary CME Services s.r.o. 100.00% Czech Republic Subsidiary CME SR d.o.o. 100.00% Serbia Subsidiary (1) All subsidiaries have been consolidated in our Financial Statements.All equity-accounted affiliates have been accounted for using the equity method.All cost investments have been accounted for using the cost method.
